UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6127


JOSE LOPEZ-DIAZ,

                    Petitioner - Appellant,

             v.

H. JOYNER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:18-cv-03471-JMC)


Submitted: September 10, 2020                               Decided: September 15, 2020


Before WILKINSON and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Jose Lopez-Diaz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Lopez-Diaz appeals the district court’s order dismissing his 28 U.S.C. § 2241

petition for lack of jurisdiction. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1). The magistrate judge recommended that the case be

dismissed and advised Lopez-Diaz that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Lopez-Diaz received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we affirm the judgment of the district court. However, we modify

the dismissal order, Lopez-Diaz v. Joyner, No. 1:18-cv-03471-JMC (D.S.C. Jan. 13, 2020),

to reflect dismissal without prejudice for lack of jurisdiction, and affirm the dismissal as

modified, 28 U.S.C. § 2106.

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED AS MODIFIED




                                          3